Citation Nr: 0504300	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  97-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee and 
leg disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June to July 1972 and 
from October 1978 to January 1989.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in which the RO denied the benefits sought on 
appeal.  The veteran perfected an appeal of that decision.  
The case was subsequently transferred to the Detroit, 
Michigan VA RO, as the veteran resides in that jurisdiction.

The veteran's appeal was previously before the Board in 
November 2002, at which time the Board denied service 
connection for the claimed disabilities.  The veteran 
appealed the Board's November 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  As the 
result of a joint motion for remand, in a March 2004 order 
the Court vacated the Board's November 2002 decision and 
remanded the issues shown above to the Board for re-
adjudication.

The issue of entitlement to service connection for a right 
knee and leg disorder is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
notify the veteran if further action is required on his part.

In a February 2000 rating decision the RO granted service 
connection for traumatic arthritis of the left knee, and 
assigned a 10 percent rating for the disability.  The veteran 
submitted a notice of disagreement with the assigned rating 
in April 2000, and the RO issued a statement of the case 
pertaining to that issue in April 2001.  The veteran did not, 
however, submit a substantive appeal following issuance of 
the statement of the case.  The Board finds, therefore, that 
the issue of entitlement to a higher rating for traumatic 
arthritis of the left knee is not within its jurisdiction. 
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. § 20.200 (2004).

In a February 2003 statement the veteran raised the issue of 
entitlement to an increased rating for his left knee 
disability.  The RO has not yet adjudicated that issue, and 
it is referred to the RO for appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a back disability 
that is related to an in-service disease or injury.

3.  The preponderance of the probative evidence indicates 
that the veteran's currently diagnosed dental disorders are 
not related to in-service dental trauma.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A dental disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 
2002); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1996); 38 C.F.R. 
§§ 3.303, 3.381, 17.123, 17.161 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have experienced trauma to the mouth 
and gums while in service.  He also claims to have a current 
back disorder that is related to falls and lifting injuries 
while in service.

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing his claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in March 2002 by informing 
him of the specific evidence required to establish service 
connection--medical evidence of a current disability, 
evidence of an in-service disease or injury, and medical 
evidence of a nexus between the currently diagnosed 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 
78 F.3d 604 (Fed. Cir. 1996).  The RO also informed him of 
the information and evidence that he was required to submit, 
the evidence that the RO would obtain on his behalf, and the 
need to advise VA of or submit any additional evidence 
relevant to the claim.  The RO instructed him to identify any 
evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  As an 
alternative, he could obtain the evidence and submit it to 
the RO.  In an October 2004 statement the veteran reported 
that he had no additional evidence to submit in support of 
his claims.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence required to establish service connection, the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  
Quartuccio, 16 Vet. App. at 187.

Although the March 2002 notice was sent following the April 
1997 decision, the veteran has had almost three years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
issuance of the notice the RO re-adjudicated the substantive 
merits of the veteran's claims in a May 2002 supplemental 
statement of the case.  In re-adjudicating the claims for 
service connection the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  For these reasons the Board finds that the veteran 
has not been prejudiced by having been provided the VCAA 
notice following the RO's April 1997 decision, and that VA 
has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claims.  See VAOPGCPREC 7-04.  

The Board notes that in the March 2004 joint motion the 
parties found that the Board had not provided sufficient 
reasons and bases in the November 2002 decision to conclude 
that the veteran had been properly informed of the evidence 
needed to substantiate his claim, and the relative 
responsibilities of the veteran and VA in obtaining that 
evidence.  In the November 2002 decision the Board included a 
vague statement that the requirement to inform the veteran of 
the evidence needed to substantiate his claim had been 
fulfilled.  Although the claims file contained the March 2002 
notice described above, which fully complies with the 
requirements of the VCAA, in the joint motion the parties 
found that, based on the limited documents cited in the 
November 2002 decision, the veteran had not been provided 
adequate notice.  The parties did not consider whether the 
Board's failure to analyze the March 2002 notice in the 
decision was harmless error.  See Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (the Court must consider 
the doctrine of harmless error in evaluating VA's compliance 
with the VCAA); see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The March 2004 order vacating the November 2002 Board 
decision and remanding the veteran's appeal to the Board was 
issued by the Clerk of the Court, and not a Court judge or 
panel of judges.  In Breeden v. Principi, 17 Vet. App. 475 
(2004), the Court held that an order issued by the Clerk of 
the Court is administrative rather than adjudicatory.  "In 
such a circumstance, the Court does not evaluate and 
adjudicate the arguments or positions of the parties prior to 
disposition on the merits, but merely dismisses the appeal."  
Breeden, 17 Vet. App. at 479.  In addition, if the Clerk's 
order does not expressly incorporate the parties' joint 
motion into the order, the terms of the joint motion do not 
become the order of the Court.  Id. 

In the March 2004 order the Clerk of the Court did not 
expressly incorporate the terms of the parties' joint motion 
into the order.  The Court's order, therefore, served only to 
vacate the November 2002 decision and dismiss the appeal, and 
the terms of the joint motion do not constitute an order of 
the Court, in that no factual findings or legal conclusions 
were included in the Court's order.  As such, the law of the 
case doctrine does not apply to the March 2004 Court order or 
the joint motion.  See Teten v. West, 13 Vet. App. 560 
(2000).

In the joint motion the parties stated that VA had failed to 
comply with the requirements of the VCAA by informing the 
veteran of the evidence needed to substantiate his claim, the 
evidence he was required to submit, and the evidence that VA 
would obtain on his behalf.  As shown above, VA has fully 
complied with the requirements of the VCAA.  The Board finds, 
therefore, that the Board has fully addressed the concerns 
expressed in the joint motion, and that remand of the case to 
the RO for additional development of this issue is not 
required.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records.  
Although the veteran has alleged that VA has failed to obtain 
all of those records, the National Personnel Records Center 
(NPRC) has certified that no additional records could be 
located for the veteran.  For that reason the Board finds 
that VA has fulfilled the duty to obtain his service medical 
records.  See 38 C.F.R. § 3.159(c)(2) (2004).  In addition, 
the RO obtained the VA treatment records he identified and 
provided him a VA dental examination in February 1997, and 
medical examinations in February 1997 and November 1999.

In the joint motion the parties also found that VA had failed 
to fulfill the duty to assist the veteran in developing the 
evidence in support of his claim because the examiners in 
February 1997 and November 1999 did not review the evidence 
in the veteran's claims file in conjunction with the 
examinations.  Regarding the claim for service connection for 
a dental disability, the Court has held that VA is not 
required to provide a medical examination or obtain a medical 
opinion if the record does not already contain evidence of an 
in-service event, injury, or disease.  That development is 
not required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to trauma to the 
mouth, gums, or teeth.  As shown below, his assertion of 
having incurred dental trauma while in service is not 
credible.  The Board finds, therefore, that a medical 
examination and/or opinion was not required in this case 
because no reasonable possibility existed that such 
assistance would aid in substantiating the claim.  Duenas, 18 
Vet. App. at 517.  The RO was not required to provide the 
veteran a dental examination in February 1997, so the fact 
that the examiner did not review the claims file is not 
relevant.

Regarding the claim for service connection for a back 
disorder, having the examiners review the claims file was not 
required, given the facts of this case, because no reasonable 
possibility existed that such a review would aid in 
substantiating the claim.  The examiner in February 1997 
examined the veteran and entered an assessment of "low back 
pain without neurologic deficit."  The examiner in November 
1999 also examined the veteran and entered an assessment of 
"low back pain with decreased range of motion and tenderness 
to palpation at the lumbothoracic spine."  The decreased 
range of motion was due to pain, not any objectively 
demonstrated cause.  Neither examiner found any objective 
evidence of a low back disorder.  The medical evidence does 
not, therefore, show a current medical diagnosis of 
disability.  The pain, decreased range of motion, and 
tenderness recorded by the examiners constitute symptoms, not 
medical diagnoses.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), dismissed in part, vacated and remanded in part 
sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001), vacated and remanded on other grounds (U.S. Vet. 
App. Nov. 6, 2001) (pain alone, without diagnosed or 
identifiable underlying pathology, does not constitute a 
"disability" for which service connection may be granted).  
Furthermore, the RO obtained the veteran's VA treatment 
records, which are negative for any complaints or clinical 
findings pertaining to the back.  

In accordance with 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  In this case the examiners 
found no objective evidence of a current disability, and the 
remaining medical evidence does not reflect any objective 
clinical evidence of a back disorder.  A current medical 
diagnosis is essential to establishing service connection for 
any disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Because there is no current diagnosis of a back 
disability, review of the medical evidence of record is not 
relevant to the disposition of the veteran's claim because 
such a review could not establish the existence of the 
missing element.  For that reason the Board finds that a 
medical examination or opinion that is based on review of the 
evidence of record is not necessary to decide the claim.

As previously stated, the Court's March 2004 order served 
only to vacate the November 2002 decision and dismiss the 
appeal, and the terms of the joint motion do not constitute 
an order of the Court, in that no factual findings or legal 
conclusions were included in the Court's order.  As such, the 
law of the case doctrine does not apply to the March 2004 
Court order or the joint motion.  Breeden, 17 Vet. App. 
at 479; Teten, 13 Vet. App. at 560.  Because the Board has 
determined that the action requested in the joint motion with 
respect to the dental and back claims conflicts with 
controlling law, remand of the case for a new examination on 
these claims is not required.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  They have not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Service Connection for a Back Disorder

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The veteran initially claimed entitlement to service 
connection for a low back disorder in February 1992.  He then 
stated that he began experiencing severe back pain while in 
service, and that he continued to suffer such pain.  He did 
not report having received any treatment for his back 
following his separation from service.  That claim was 
administratively denied for failure to assist the RO by 
completing a form to help locate his service medical records.

The RO received the service medical records in September 
1999.  They show that in April 1979 the veteran complained of 
localized back pain of a few days in duration.  Examination 
revealed localized tenderness at D10-D11, which was assessed 
only as "back pain."  The service medical records make no 
further reference to any complaints or clinical findings 
pertaining to the back.

As previously stated, the RO afforded the veteran a VA 
medical examination in February 1997.  He then complained of 
low back pain for the previous few years.  Examination of the 
back was essentially normal, and the examiner provided an 
assessment of "low back pain without neurologic deficit."  

In his August 1997 substantive appeal the veteran asserted 
that he began receiving treatment for low back pain in 1980, 
and that he continued to receive treatment through the 
present.  He has not, however, identified any medical care 
provider who has treated him for back pain.  The only 
treatment he reported to receive was from the VA medical 
center (MC).  The RO obtained his VA treatment records, which 
are silent for any complaints or clinical findings pertaining 
to the back.  The veteran did, however, receive treatment for 
other medical problems.

When asked during the August 1998 hearing whether he hurt his 
back in service, the veteran responded that he fell a couple 
of times while in service and that he assisted in lifting 
missiles.  He did not allude to any specific injury to his 
back.

During the November 1999 examination the veteran again 
complained of back pain.  He denied having incurred a 
specific injury, although he reported a history of falls in 
service without any clear relationship to his back.  On 
examination of the musculoskeletal system there was good 
alignment, muscle mass, tone, and symmetry.  Strength was 5/5 
throughout.  The range of motion of the back was 
significantly reduced due to complaints of pain.  There was 
also tenderness to palpation of the lumbosacral spine.  There 
was no evidence of muscle spasm, and the back musculature was 
normal.  The examination resulted in an assessment of "low 
back pain with decreased range of motion and tenderness to 
palpation at the lumbothoracic spine."

The assessments of "low back pain without neurologic 
deficit" and "low back pain with decreased range of motion 
and tenderness to palpation at the lumbothoracic spine" 
represent a recording of the veteran's subjective complaints 
and are unsupported by any objective evidence of low back 
pathology.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("Evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence.").  Although 
the examiner in November 1999 documented decreased range of 
motion, the decrease was due to the veteran's complaints of 
pain on movement and not any objectively demonstrated cause.  
Neither the VA treatment records nor the VA examinations 
reflect any objective evidence of pathology in the back.

Pain alone, in the absence of evidence of underlying 
pathology, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez, 13 Vet. App. 
at 282.  Medical evidence of a current diagnosis of 
disability is necessary to establish entitlement to service 
connection.  Rabideau, 2 Vet. App. at 141.  The veteran's 
complaint of back pain does not constitute a medical 
diagnosis of disability because he is not competent to render 
a medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In the absence of a current medical diagnosis of 
disability the Board finds that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a back disorder.

Service Connection for a Dental Disorder

Relevant Laws and Regulations

Specific rules apply to disabilities resulting from dental 
disease or injury.  The veteran claimed entitlement to 
service connection for a dental disorder in August 1996.  
Subsequent to the initiation of his claim, the regulations 
pertaining to entitlement to service connection for dental 
disabilities were revised.  The revision, however, had no 
effect on the types of dental disabilities for which service 
connection could be established.  

According to the regulations in effect in August 1996, each 
missing or defective tooth and each disease of the investing 
tissue was to be considered separately, and service 
connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner of war.  
Salivary deposits, malposed teeth with no pathology shown, 
extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis were 
not to be service connected.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 
38 C.F.R. § 17.120 (now 38 C.F.R. § 17.160).  38 U.S.C.A. 
§ 1712 (West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1996).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) (codified at 38 C.F.R. 
§§ 3.381, 4.149 (2004)).  With the amendment the reference in 
38 C.F.R. § 3.149 (1996) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a).  
Section 3.381 continued to require a determination, when 
applicable, of whether the dental condition was due to combat 
or other service trauma, and whether the veteran had been a 
prisoner of war.  Section 3.381 was also revised to provide 
that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  In addition, all of 38 C.F.R. § 3.382 
(1996) was eliminated.  The end result is that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment, 
if they are manifested after 180 days of service, in 
accordance with 38 C.F.R. § 17.161 (2004).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.123 
(1996); 38 C.F.R. § 17.161 (2004).  For the purpose of 
determining whether a veteran has Class II(a) eligibility for 
dental care under 38 C.F.R. § 17.123 or 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during service.  VAOPGCPREC 5-
97.

Analysis

The veteran claims to have incurred trauma to the mouth while 
in service.  In his July 1997 notice of disagreement he 
asserted that he had incurred a mouth injury while engaged in 
physical training at Schofield Barracks, Hawaii, in 1983.  In 
the August 1997 substantive appeal he stated that the mouth 
injury occurred at Laundstouel, Germany, during physical 
training, but did not provide the date.  He stated that after 
his separation from service the condition had "grown more 
critical," but he did not describe that "condition."  He 
testified in an August 1998 hearing that during service he 
was hit in the mouth with a wrench while changing tracks on a 
track vehicle, which loosened his teeth.  

His service medical records show that during service he 
received extensive treatment for dental carries, gingivitis, 
and periodontal disease.  The records are negative for any 
complaints or clinical findings regarding any injury or 
trauma to the lips, mouth, teeth, or gums.  During the 
February 1997 VA dental examination he complained of sore gum 
tissue and having lost a filling.  Examination revealed 
multiple caries, chronic abscesses, gingivitis, and early 
periodontitis.  The examiner did not report any evidence of 
loosened teeth, or any other evidence of trauma to the mouth.

The only evidence of record indicating that the veteran 
incurred any trauma to the mouth, teeth, or gums during 
service consists of the veteran's own statements.  As shown 
above, he has been very inconsistent in describing the 
circumstances and location in which the purported injury 
occurred.  He initially claimed entitlement to compensation 
benefits in February 1992, and did not then make any 
reference to dental trauma.  The Board finds, therefore, that 
his statements are not credible regarding the occurrence of 
the claimed in-service trauma.

Service connection for treatable carious teeth, dental 
abscesses, and periodontal disease can be service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In the veteran's case, 
eligibility for such treatment is dependent on a finding that 
the dental disability is due to trauma.  38 C.F.R. § 17.161 
(2004).  The probative evidence indicates that the veteran 
did not incur any trauma to the lips, mouth, teeth, or gums 
during service.  The Board finds, therefore, that the 
criteria for a grant of service connection for a dental 
disorder are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a dental disorder.


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.

The claim of entitlement to service connection for a dental 
disorder is denied.


REMAND

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  The Court 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  

The veteran claims to have a right knee and leg disability 
that was caused by his service-connected varicose veins of 
the left leg and traumatic arthritis of the left knee.  The 
VA examiner in November 1999 found that it was unclear 
whether there was any pathology in the right knee, and that 
if such pathology existed it was not related to the left knee 
and leg disability.  Although the documents in the claims 
file indicate that it was sent to the VAMC for review in 
conjunction with the examination, the examiner did not state 
in the report that she had reviewed the claims file.  In 
addition, the veteran's VA treatment records were associated 
with the claims file after the November 1999 examination.

The VA treatment records indicate that the veteran underwent 
an orthopedic evaluation in October 1997 due to pain in both 
knees.  That treatment record reflects a diagnosis of 
bilateral patello-femoral syndrome.  It is unclear from the 
treatment record whether the treating physician entered that 
assessment based on his examination of the veteran, or based 
on the veteran's report of having been given that diagnosis 
in the past.  Given the possible diagnosis of a right knee 
disability, the Board finds that additional development of 
this issue is required.

Accordingly, this issue is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right knee 
disorder since August 2000.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA medical examination.  The 
purpose of the examination is to 
determine whether he currently has any 
pathology in the right knee that is 
caused or aggravated by his service-
connected left knee and leg disabilities.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner, and its receipt 
and review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment.

The examiner should examine the right 
knee and provide a diagnosis for any 
pathology found.  If the examiner 
determines that there is no pathology in 
the right knee, he/she should so state.  
If the examination results in the 
diagnosis of a right knee disorder, the 
examiner should provide an opinion on 
whether the right knee disorder is at 
least as likely as not (a probability of 
50 percent or greater) caused or 
aggravated by the left knee/leg 
disability.  That opinion should be based 
on the results of the examination, review 
of the evidence in the claims file, and 
sound medical principles.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


